Citation Nr: 0124759	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  98-15 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Strommen, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to 
January 1977 and periodically on active duty for training in 
the United States Army National Guard in 1988 and 1989.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in August 1997, in which the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) denied, among others, the veteran's 
claim of entitlement to service connection for PTSD.  The 
veteran subsequently perfected an appeal of that decision.  A 
hearing on this claim was held in May 2000, before the 
undersigned Board member, who was designated by the chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991).

In a July 2000 decision, this case was remanded to the RO for 
additional development.  Upon completion of this development 
the RO again denied the veteran's claim.  Accordingly, this 
case is properly before the Board for appellate 
consideration.

The veteran's claim of entitlement to service connection for 
a low back disability, will be addressed in the remand 
portion of this decision.  


FINDINGS OF FACT

1.  All information necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran served on active duty from December 1972 to 
January 1977.  His military occupational specialties (MOS) 
were medical aidman and air ambulance medical specialist.  
His duty assignment for part of his service was with the 
Flatiron Crash Rescue Team at Fort Rucker, Alabama, 
affiliated with the Lyster Army Hospital.  

3.  The most probative medical evidence of record diagnoses 
the veteran with PTSD.

4.  The veteran experienced in-service stressors which are 
substantially corroborated by credible supporting evidence 
showing that he witnessed death and mutilation of victims 
during the course of his work as an air medic with the 
Flatiron Crash Rescue Team.

5.  VA outpatient treatment records in July 1998 include an 
evaluation of the veteran which diagnoses him with PTSD based 
on his in service stressors.


CONCLUSION OF LAW

PTSD was incurred as a result of active duty service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. §§ 3.102, 3.303, 
3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the veteran's claim was pending, the requirement that 
the veteran submit a well-grounded claim in order to trigger 
VA's duty to assist was eliminated.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000), codified at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001).  Consequently, the VA is obligated to 
assist the veteran in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  In addition to eliminating 
the well-groundedness requirement, the statute also amplified 
the duty to assist itself and more specifically defined it.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).  

Furthermore, regulations implementing the VCAA have recently 
been promulgated by VA.  66 Fed. Reg. 45620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.102, 3.156(a), 3.159 and 
3.326(a)).  These regulations specifically discuss the steps 
to be taken by VA to satisfy the development and notice 
obligations established in the VCAA including obtaining 
records not in the custody of a Federal department or agency, 
obtaining records in the custody of a Federal department or 
agency, notification of all attempts to obtain such records, 
and when a medical examination or opinion should be provided.  
With regard to the latter question, the regulations state 
that, "[a] medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence to decide the 
claim[.]"  66 Fed. Reg. 45631 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(4)(i)).

In the present case some VA and private treatment records 
identified by the veteran have not been obtained and 
associated with the claims file and no recent VA medical 
examination addressing his psychiatric disorder has been 
requested.  However, the Board finds that a remand back to 
the RO to rectify these oversights in the duty to assist is 
not necessary, and the veteran is not prejudiced by the 
Board's decision not to do so in light of the fact that the 
Board is granting the benefit sought on appeal.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Service connection for PTSD may be granted where the record 
shows a current, medical diagnosis of PTSD, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and medical evidence of a causal nexus 
between current symptomatology and the specific in service 
stressor.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  In 
determining whether service connection is warranted for a 
disability, the VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

With regard to the second element, the validity of the 
averred stressor, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  38 U.S.C.A. § 1154(b) (West 1991).  
When a veteran is found to have engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  See Cohen v. 
Brown, supra; 38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(d), (f) (2001).  However, non-combat related 
stressors require corroboration before they can be accepted 
as having actually occurred.  

Turning to the medical evidence, the record reveals that the 
veteran was normal from a psychological standpoint upon entry 
into service and upon his separation from service.  However, 
during service he was treated for adjustment reaction to 
adult life, situational stress reaction, and was noted to 
have symptoms of depression.  

The post-service medical evidence includes multiple diagnoses 
of PTSD from VA mental health professionals, a diagnosis of 
major depression, and a diagnosis of major depressive 
disorder by a VA examiner.  Psychiatric evaluation reports 
from the VA Medical Facility in Tuscaloosa, Alabama, for the 
period from July 1997 to September 1998 show consistent 
diagnoses of PTSD and document the veteran's participation in 
a PTSD treatment program.  The diagnoses were based on 
identified symptoms such as depression, anxiety, 
hopelessness, nightmares, occasional flashbacks, an inability 
to interact with other people, and an inability to cope with 
stress.  The diagnoses were also based on in service 
stressors such as the veteran's exposure to trauma during the 
course of his work as an air medic, witnessing bodies damaged 
in motor vehicle accidents; specifically, one accident 
involving a family where the body of a baby came apart in his 
hands when he went to render aid.  

Evidence contradicting the diagnosis of PTSD consists of a 
June 1997 VA examination report which notes a diagnosis of 
major depressive disorder.  This examination did not discuss 
PTSD and was scheduled in connection with the veteran's then 
pending claim for service connection for depression.  The 
report notes that the veteran served as a flight medic for a 
medical unit and witnessed "a lot of things."  During the 
examination he cried frequently, made no attempt to interact 
with the examiner, and his affective responses were intensely 
related and constricted in range.  In a July 1998 outpatient 
treatment notation the veteran is diagnosed with major 
depression with psychotic features, and his suicide attempts 
were noted.  

Given the evidence, the Board finds that the diagnoses of 
PTSD are more probative than the two diagnoses of major 
depression.  The evaluations and treatment for PTSD document 
his PTSD symptoms, including depression, and relate them to 
specific traumas in service, and these evaluations consider 
the entire context of the veteran's experiences and 
treatment.  The June 1997 VA examination report failed to 
discuss or consider PTSD at all, despite the veteran's 
relating traumas in service, and the examiner did not have 
the opportunity to consider the PTSD diagnoses and evidence 
when rendering his diagnosis.  Moreover, the July 1998 
diagnosis of major depression appears to be based primarily 
on the veteran's suicide attempts, without discussion of his 
stressors in service and other potential symptoms of a 
psychiatric disability.  Therefore, as noted above, the Board 
determines that the medical evidence diagnosing the veteran 
with PTSD is more probative.

However, the inquiry does not end with a diagnosis because 
this only satisfies the first element required for service 
connection for PTSD, the stressors relied upon for the PTSD 
diagnoses must still be verified, and his PTSD must be 
related to a verified stressor.  As stated previously, 
stressors which can be established as having occurred during 
combat can be verified solely by the credible lay testimony 
of the veteran, but all non-combat stressors require 
additional corroboration.  See Cohen v. Brown, supra; 
38 U.S.C.A. § 1154(b) (West 1991), 38 C.F.R. § 3.304(d), (f) 
(1997).  In the present case, there is no evidence that the 
veteran engaged in combat with the enemy or that his 
stressors occurred during such combat.  His service personnel 
records show that he did not serve in the Republic of Vietnam 
during his period of service, and he himself has acknowledged 
that he did not engage in combat.  Because the veteran's 
stressors are not combat related, they require additional 
corroboration beyond the veteran's lay statements for 
verification.  

With regard to his stressors, the veteran has asserted 
general stressors of witnessing people die during rescue 
attempts, and three specific events, all occurring while he 
was working in the Flatiron Combat Rescue Team (Flatiron 
Team) at Fort Rucker, Alabama.  Initially, he asserts that 
the Flatiron Team went on rescue missions for both military 
and civilian accidents.  On one occasion they were sent to 
the scene of a motor vehicle accident where a family of three 
was trapped in a burning car.  He approached in an attempt to 
rescue the child and when he reached for the child the 
child's arm came off in his hand.  On another occasion the 
Flatiron team was sent to the scene of a helicopter crash and 
the pilot had been dismembered in the crash with various body 
parts spread around the accident scene.  The final stressor 
he describes occurred at the scene of a motor vehicle 
accident involving a man and a woman in a car.  The woman had 
broken her leg severely enough that it "appeared she had two 
knees."  The veteran went to attend to the man and could not 
get a pulse or blood pressure despite the fact that the man 
kept asking about the woman's condition.  He determined that 
the woman was in need of more immediate medical assistance 
and he evacuated with her.  He was informed later that the 
man died upon learning that the woman was going to be 
alright, and that subsequent medics also reported not being 
able to find a pulse or get a blood pressure reading.

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Evans v. West, 12 Vet. 
App. 22, 30 (1998); Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  Indeed, the United States Court of Appeals for 
Veterans Claims (Court) has declared that in adjudicating a 
claim, the Board has the responsibility to do so.  See Bryan 
v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In this capacity, 
the Board finds the veteran to be very credible, both 
concerning the reporting his in-service experiences as well 
as his psychiatric symptomatology over the years.  A 
comparison of the veteran's statements submitted to the 
record and the history and symptomatology of his psychiatric 
problems presented to VA physicians during the course of 
treatment and evaluation show them to be extremely 
consistent.  Indeed, the Board observes that at virtually 
every opportunity during this extended period, the veteran 
reported the same in-service stressors.  

Review of the veteran's service personnel records reveals 
that his duties included a medical airman and an air 
ambulance medical specialist and that he was assigned to Fort 
Rucker, Alabama, from September 1974 to October 1975.  
Moreover, his service medical records corroborate that he was 
assigned to the Flatiron Team in 1974.  The veteran's wife, 
who married the veteran in September 1971, submitted a 
statement in August 1998 which states that the veteran was 
assigned to the Flatiron Team in 1975 as an emergency flight 
medic and was on duty three days and off duty two days.  She 
asserts that when he was off duty he would tell her about 
helicopter crashes, death, chopped up bodies, the smell of 
burning flesh, and his guilt and not being able to save 
everyone.  Her statement also notes that he has not been the 
same since his experiences with the Flatiron Team.  This 
statement, though submitted in August 1998, relates to 
information provided to the veteran's wife at the time the 
veteran's averred stressors actually occurred in 1975.  The 
record establishes that they were married at that time, and 
the Board finds it more than likely that he related his work 
experiences to his wife.  

Therefore, given the evidence corroborating the veteran's 
duties as an air medic with the Flatiron Team, and his wife's 
credible statement confirming his witnessing burning bodies, 
helicopter crashes and bodies in pieces, the Board finds that 
the veteran's averred stressors relating to the burning 
bodies in the motor vehicle accident and the death of the 
helicopter pilot are satisfactorily verified, and that they 
are valid as bases for a medical determination that the 
veteran suffers from PTSD.

Having verified several of the veteran's asserted stressors, 
the inquiry must turn to whether or not a medical connection 
has been made between his verified stressors and his current 
diagnosis of PTSD.  As noted earlier, the VA outpatient 
treatment records relate the veteran's PTSD with his 
traumatic experiences as an air medic in service, 
specifically including the stress surrounding his witnessing 
an infants death when he went to render aid at a motor 
vehicle accident scene.  Accordingly, the veteran has 
presented a current diagnosis of PTSD, a verified stressor 
during service, and a medically acknowledged connection 
between his verified stressor and his PTSD diagnosis.  He has 
satisfied all the requirements for a claim of entitlement to 
service connection for PTSD, and his claim is granted.


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

In its July 2000 decision, the Board denied the veteran's 
claim of entitlement to service connection for a low back 
disability as not well-grounded.  While the veteran's appeal 
on his psychiatric claim was pending, the requirement that a 
claimant submit a well-grounded claim in order to trigger 
VA's duty to assist was eliminated.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475 (VCAA), § 4, 114 
Stat. 2096, 2098-99 (2000) (Nov. 9, 2000), codified at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001).  


In addition, the VCAA dictated that all claims that were 
denied as not well-grounded between July 14, 1999, and 
November 9, 2000, could be readjudicated on the merits.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).  In compliance with this provision, the Office 
of General Counsel issued an opinion stating that claims 
which fall within this window should be returned to the 
agency of original jurisdiction, in this case the RO, for 
readjudication.  Because the Board's July 2000 denial of the 
veteran's low back disability claim as not well-grounded 
falls within the timeframe for readjudication established in 
the VCAA, this claim is being remanded to the RO for action 
in accordance with the VCAA and VA O.G.C. Prec. Op. No. 3-
2001 (Jan. 22, 2001).

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should readjudicate the veteran's 
claim of entitlement to service 
connection for a low back disability in 
accordance with the VCAA and VA O.G.C. 
Prec. Op. No. 3-2001 (Jan. 22, 2001).  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action until notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 



